Citation Nr: 0605479	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  01-07 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 30 percent from June 1989, and 
in excess of 50 percent, from May 1997.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1968 to August 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a decision dated in April 2003, the Board granted an 
increased rating for the veteran's PTSD to 50 percent, 
effective from May 23, 1997, and denied a claim for an 
effective date earlier than May 23, 1997, for the grant of 
service connection for PTSD.  The veteran filed a timely 
appeal of this decision, and pursuant to a Joint Motion for 
Remand filed in October 2004, an Order of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") vacated the April 2003 decision, 
with the exception of that part of the decision that assigned 
the 50 percent rating from May 1997.  The Order further 
remanded the case for further development and/or adjudication 
with respect to possible reconsideration of prior final 
denials of the veteran's claim based on the receipt of 
additional service department records, and the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA).

The parties to the Joint Motion for Remand further agreed 
that appellant's claim for an increased rating for PTSD 
included the appropriateness of the initial rating from any 
earlier assigned effective date.

Thereafter, in a March 2005 decision, the Board determined 
that entitlement to an earlier effective date of June 15, 
1989 was warranted for the grant of service connection for 
PTSD.  Consequently, the Board remanded the remaining issue 
of the appropriateness of the initial rating from June 15, 
1989, so that further evidentiary development could be 
conducted and a rating assigned.

The Board finds that the action requested in its March 2005 
remand has been accomplished to the extent possible, and that 
the case is now ready for further appellate consideration.  
Pursuant to an October 2005 supplemental statement of the 
case, the veteran's increased rating claim now includes 
consideration of entitlement to an evaluation in excess of 30 
percent for PTSD, effective from June 1989.

The Board further finds that the issue of the veteran's 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability has also 
now been developed for current appellate review.


FINDINGS OF FACT

1.  Since June 15, 1989, the veteran has been demonstrably 
unable to obtain or retain employment due to his service-
connected PTSD, to include alcohol abuse. 

2.  As the Board has granted a 100 percent schedular rating 
for the veteran's service-connected PTSD, there is no longer 
a controversy regarding the issue of entitlement to a total 
schedular rating for compensation purposes based on 
individual unemployability due to service-connected 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent disability 
rating for PTSD, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.132, Diagnostic 
Codes 9411 (effective prior to November 7, 1996).

2. There is no longer an issue of fact or law pertaining to a 
claim for Department of Veterans Affairs (VA) benefits before 
the Board as to entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. § 511, 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005) 
(VCAA), and that as a result of the Board's decision to grant 
a 100 percent schedular rating for the veteran's PTSD, 
effective from June 1989, any failure to notify and/or 
develop the claims under the VCAA could not be considered 
prejudicial to the veteran.  

The Board would further note that in view of the Board's 
previous determination that the veteran was entitled to an 
effective date of June 15, 1989 for the establishment of 
service connection for PTSD, the Board is permitted to 
consider the criteria applicable to this disorder prior to 
November 7, 1996.  The Board also finds that as a result of 
the February 2004 rating action, the regional office (RO) has 
essentially determined that the veteran's alcohol abuse is 
secondary to his PTSD, and the Board has therefore considered 
the symptoms associated with the veteran's alcohol abuse as 
associated with the veteran's PTSD for purposes of reaching 
the determination which follows.


I.  Entitlement to an Initial Rating in Excess of 30 percent 
for PTSD, and in Excess of 50 percent, effective from May 23, 
1997

Background

The history of the veteran's PTSD shows that while service 
connection for PTSD had been previously established effective 
from May 23, 1997, it has now been established with a 30 
percent rating, effective from June 15, 1989, and it will 
therefore be necessary to consider entitlement to an 
increased rating for PTSD in excess of 30 percent from June 
15, 1989, and in excess of 50 percent, effective from May 23, 
1997.  

A May 1989 VA outpatient record reflects that the veteran was 
a disabled contractor (self-employed) following a random 
gunshot wound (GSW) to his right leg in 1986, and was 
currently receiving Social Security Administration (SSA) 
disability benefits.  The veteran further reported recurrence 
of Vietnam flashbacks and nightmares since his GSW and 
deterioration in mood and attitude.  The veteran also 
complained of a depressed mood, and that he was angry, 
irritable and violent.  There had also been a history of 
spousal abuse, insomnia, easy agitation, hopelessness, 
helplessness, and industrial impairment.  Evaluation revealed 
depressed mood, high impulsivity, and enragement, but good 
insight and judgment.  The impression was PTSD.

A VA outpatient record from October 1989 reflects that the 
veteran participated in a group discussion on feelings of 
guilt from Vietnam.  

VA discharge summary from November 1989 reflects that the 
veteran was admitted for treatment for his cocaine 
dependency.  It was noted that the veteran had also been 
receiving treatment for his PTSD, and that he was currently 
mildly anxious and agitated but without thought disorder or 
psychomotor activity.  There were no hallucinations.  The 
discharge diagnosis was cocaine dependency, dysthymic 
disorder, and PTSD.  At the end of November 1989, it was 
noted that the veteran was seen for an initial vocational 
rehabilitation assessment, but was not interested in 
vocational services at this time.  The November 1989 
vocational counseling assessment notes the veteran's lack of 
motivation to return to gainful employment, further noting 
that the veteran currently felt unable to work because of his 
PTSD and his inability work as a contractor due to his leg 
injury.  The specialist also commented that it appeared 
fairly obvious that given the veteran's age and nature of 
injury, he could benefit from vocational services but was a 
poor candidate at this time because of expressed lack of 
interest.  

In January 1990, the veteran reported dreams/nightmares for 
the previous three to four days.

A May 1994 VA discharge summary reflects diagnoses that 
included PTSD.  The examiner noted a global assessment of 
functioning (GAF) scale score of 40 at admission and not 
higher than 50 over the previous year.  

A VA discharge summary from August 1994 reflects that this 
had been the third admission to the chemical dependency 
treatment program for the veteran.  It was also noted that 
the veteran had been unemployed for nine years secondary to a 
GSW in his right leg.  He was currently on disability.  He 
denied that he had lost employment due to his chemical 
dependence.  The veteran's highest grade of education was the 
11th grade, but he did have his general education degree 
(GED).  His last admission for chemical dependence was in May 
1994.  The Axis I diagnosis was alcohol dependence, cocaine 
dependence, and PTSD by history.  The veteran was assigned a 
GAF scale score of 50.

In April 1995, there was a VA assessment of alcohol/cocaine 
dependency with history of PTSD.  The veteran was assigned a 
GAF of 45.

An August 1995 VA discharge summary reflects an Axis I 
diagnosis of alcohol and cocaine dependency.  The veteran was 
assigned a GAF at admission of 45 and a GAF not higher than 
55 for the previous year.  

An October 1995 Vet Center treatment plan notes the objective 
of obtaining improved concentration, reduce irritability, 
reduce frequency of depression, and obtain employment or 
enrollment in educational program.  

VA outpatient records from November 1995 to January 1996 
reflect that in November 1995, the veteran was expressing 
anger over about allegedly not getting promoted in Vietnam 
because of racial prejudice.  The assessment was PTSD.  A 
week later, the veteran reported continued symptoms of PTSD.  
In January 1996, the veteran expressed stress over his 
relationship with his stepdaughter.  He further noted that he 
had been isolating himself emotionally and that he sometimes 
felt like exploding.  The assessment was depression.

A June 1997 private evaluation performed pursuant to the 
veteran's SSA claim reflects a chief complaint of pain in the 
right leg.  After noting that the veteran was eleven years 
following this GSW of the right tibia and fibular, this 
examiner indicated that activities such as standing, walking, 
lifting, and carrying were moderately impaired.  Function 
such as sitting was not impaired.  A July 1997 SSA 
determination notice reflects that the veteran's primary 
diagnosis was status post GSW of the right tibia and fibula.

A VA progress note from January 1998 reflects the veteran's 
admission for observation with respect to diagnoses of PTSD 
by history, alcohol dependency, and drug and cocaine abuse.

A September 1998 VA discharge summary reflects diagnoses that 
included PTSD, and the veteran was assigned a GAF of 40.

VA examination in March 1999 revealed that the veteran was 
assigned a GAF of 60 for moderate symptoms and avoidance 
behavior. 

A VA discharge summary from April 2000 indicates an Axis I 
diagnosis of alcohol dependence, a GAF of 40 at the time of 
admission, and a highest GAF over the previous year of 50.

A VA discharge summary from December 2000 indicates that 
veteran was admitted while intoxicated, threatening to kill 
his common-law spouse.  It was noted that he was admitted 
under similar circumstances in April 2000.  The veteran noted 
his history of a GSW to the right leg.  The Axis I diagnosis 
was alcohol intoxication.  A GAF of 40 was assigned at the 
time of admission, and at the time of discharge, 60.

A VA discharge summary from September 2001 reflects a 
diagnosis of alcohol dependence and heroin abuse.  A GAF of 
60 was assigned at admission and discharge.

An October 2001 VA discharge summary reflects that the 
veteran was admitted with complaints of depression and 
violent thought.  The veteran was assigned a GAF of 60.  The 
Axis I diagnosis was alcohol dependence and heroin abuse.  A 
progress note from early December 2001 reflects an Axis I 
diagnosis of dysthymic disorder, substance abuse, by history, 
and PTSD, by history.  The veteran was assigned a GAF of 30.  

A December 2001 VA discharge summary indicates that the 
veteran admitted himself due to violent thoughts against his 
common law spouse.  The Axis I diagnosis was alcohol 
dependence and the veteran was assigned a GAF of 40 at the 
time of admission and 50 at the time of discharge.  

VA PTSD examination in April 2002 revealed that the examiner 
reviewed the veteran's medical records in conjunction with 
this examination and noted that the record indicated few 
interventions for PTSD in recent history, although there was 
documentation of PTSD problems as recent as January 2002, and 
complaints of nightmares in a psychiatry note of December 
2001.  It was also indicated that since the veteran's last 
examination in 1999, there had been no educational 
accomplishments or gainful employment periods.  The veteran 
had been with his current significant other for the previous 
11 years, but described a tumultuous relationship, partially 
due to his avoidant and anger-prone behavior.  When drinking 
or when sober, the veteran would often argue with his 
significant other, and this would bring back the traumatic 
events from Vietnam.  He also reported frequent nightmares, 
and problems with sleep and anger.  

Mental status examination revealed an anxious mood and 
congruent affect.  The veteran displayed frequent psychomotor 
activity reflective of an anxious state but showed no 
evidence of homicidal or suicidal ideation.  Thought 
processes were considered logical and relevant.  Memory was 
intact and concentration/attention was adequate.  The 
examiner concluded that the veteran continued to meet the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) criteria for PTSD, and that although the summaries of 
treatment from 2001 did not show an Axis I diagnosis of PTSD, 
a review of the progress notes and related documents did 
indicate a continuation of symptoms.  It appeared to the 
examiner that the veteran's PTSD symptoms had remained about 
the same since his last examination.  The Axis I diagnoses 
were chronic PTSD, alcohol dependence in early full 
remission, and cocaine dependence in sustained full 
remission.  The veteran was assigned a GAF of 55.  

VA outpatient treatment records for the period of September 
to December 2003 reflect that in September 2003, there was a 
discharge summary Axis I diagnosis of alcohol dependence and 
the veteran was assigned a GAF of 30 at the time of admission 
and 75 at the time of discharge.  

In November 2003, the veteran was again treated for alcohol 
dependence, and the Axis I diagnosis was alcohol dependence 
and PTSD with depression by history.  The veteran was 
assigned a GAF of 50.

VA PTSD examination in January 2004 revealed 10 previous 
hospitalizations for chemical dependency and PTSD since 1994.  
The most recent was noted to be at the end of October 2003, 
and this served as a precursor to a two-week stay in the J. 
B. lodger program.  The veteran indicated that his memory was 
now getting worse, and that he angered more easily.  The 
veteran had not worked for the previous 18 years, attributing 
this to a difficulty focusing.  He also noted that he had a 
short temper, authority problems in the past, and flashbacks.  
The veteran indicated that he had no friends and very few 
associates.  Irritability had increased with the cessation of 
drinking.  He also noted having a problem with startle 
response.  The examiner stated that while the veteran still 
had symptoms of PTSD and depression, the description of the 
veteran did not sound significantly different from his 
previous VA examination.  It was also noted that although the 
veteran had not worked in many years, he continued to do some 
volunteer work, but the examiner went on to comment that 
given his low stress tolerance, employment was unlikely, this 
in part due to his long history of managing stress through 
his drinking.  The Axis I diagnoses were alcohol dependency, 
in recent remission (primary illness), poly drug abuse by 
history, in sustained remission (primary illness), and PTSD 
with depression secondary to the PTSD.  The veteran was 
assigned a GAF of 55, further noting that if only the PTSD 
were considered, it would be equal to 60.

As of the February 2004 rating action, the RO described the 
veteran's service-connected PTSD as including alcohol abuse.  


Rating Criteria and Analysis

The veteran's service-connected psychiatric disability has 
been evaluated as 30 percent disabling, effective from June 
15, 1989, and 50 percent disabling, effective from May 23, 
1997, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
under the new rating criteria for neuropsychiatric 
disabilities (effective November 7, 1996).  Under the "old" 
criteria, a 50 percent evaluation is warranted if the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

The "old" criteria provide for a 70 percent evaluation where 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and where the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is to be granted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. Part 4, Codes 9411.  

Hence, the older rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

It should also be noted that 38 C.F.R. § 4.16 (2005) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The veteran has apparently not worked full time since 1986.  
Although it has been noted that he also is industrially 
impaired because of physical problems (primarily the GSW to 
the right leg), the November 1989 vocational counseling 
assessment notes the veteran's lack of motivation to return 
to gainful employment, further noting that the veteran 
currently felt unable to work because of his PTSD and his 
inability to do work as a contractor due to his leg injury.  
The specialist also commented that the veteran was a poor 
candidate at this time because of expressed lack of interest.  
In addition, the veteran has consistently reported episodes 
of unprovoked anger and irritability, and the January 2004 VA 
PTSD examiner has opined that given the veteran's low stress 
tolerance, employment was unlikely.  The record further 
reveals that he has experienced numerous additional symptoms 
that are attributable to his PTSD.  The veteran has also 
consistently reported few, if any, friends and little or no 
social life.  

A May 1994 VA discharge summary reflects a GAF of 40 at 
admission and not higher than 50 over the previous year, an 
August 1994 discharge summary reflects a GAF of 50, in April 
1995, there was a GAF of 45, and at the time of an admission 
in August 1995, there was a GAF of 45.  In addition, a 
September 1998 VA discharge summary reflects a GAF of 40, a 
discharge summary from April 2000 indicates a GAF of 40 at 
the time of admission, and a highest GAF over the previous 
year of 50, and a GAF of 40 was assigned at the time of a 
hospital admission in December 2000.  

Moreover, a progress note from early December 2001 reflects a 
GAF of 30, a discharge summary from December 2001 reflects an 
admission GAF of 40, a September 2003 treatment record 
reflects a GAF of 30, and a November 2003 record reflects a 
GAF of 50.  

Although the Board recognizes that since January 1989 there 
is some evidence of periodic improvement of the veteran's 
psychiatric symptoms with treatment and medication and 
corresponding GAF scores of 60 in March 1999, 60 in December 
2000 (at discharge), 60 in September and November 2001, 55 in 
April 2002, 75 in September 2003 (at discharge), and 55 in 
January 2004, even at these times, there were continued 
complaints associated with the veteran's PTSD.  These higher 
GAF scores also would often arise following hospital 
admissions for symptoms of alcohol abuse and PTSD, and as 
noted above, the record also discloses GAF scores as low as 
40 in May 1994, September 1998, April 2000, December 2000, 
and December 2001, and 30, in early December 2001 and 
September 2003.

Accordingly, in the light of all of the evidence of record, 
the Board finds that the veteran is entitled to a 100 percent 
disability evaluation effective from June 15, 1989.  The 
evidence of record indicates very little, if any, hobbies or 
outside interests, and although he maintains a relationship 
with his current common law spouse and his daughters, the 
veteran reports no friends, consistent difficulty sleeping, 
easy irritability, and periods of depression.  In addition, 
the Board finds that it is reasonable to assume that the 
veteran's easy agitation and outbursts of anger would be an 
impediment in any industrial environment.  Therefore, 
although the veteran's service-connected psychiatric 
disability currently may not be productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes, the evidence does suggest that the veteran is 
virtually isolated from the rest of the community.  See 38 
C.F.R. § 4.132, Diagnostic Codes 9411.

The veteran has not worked since 1986, and while there have 
apparently been periods of improvement, his psychiatric 
symptomatology has consistently been productive of severe 
social and industrial impairment.  Moreover, when initially 
expressing his belief that his PTSD was an impediment to any 
meaningful vocational rehabilitation plan in December 1989, 
this comment went essentially unchallenged by his 
rehabilitation specialist, who merely commented that while 
such rehabilitation would be helpful, the veteran was a poor 
candidate at this time because of expressed lack of interest.  
The January 2004 VA PTSD examiner has similarly doubted the 
likelihood for any gainful employment.  The Board would 
additionally reiterate that the majority of the GAF scores 
over the years are consistent with significant impairment 
related to the veteran's service-connected psychiatric 
impairment which the RO has determined to include alcohol 
abuse.  Therefore, the Board is persuaded that the veteran's 
service-connected psychiatric disorder alone, when viewed 
longitudinally, demonstrates that he is unable to obtain or 
retain gainful employment.  Accordingly, a 100 percent rating 
is in order.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.  
See also Johnson v. Brown, supra.


II.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-Connected 
Disability

Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).  All questions in a matter which under 
sections 511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary. Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  The Board of 
Veterans' Appeals may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105.


Analysis

Earlier in this decision, the Board granted entitlement to a 
total schedular rating for the veteran's service-connected 
psychiatric disability.  The determination in essence has 
rendered moot the remaining issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, since a total rating based on 
individual unemployability due to service-connected 
disabilities is assignable only if the schedular rating is 
less than total. 38 C.F.R. § 4.16 (2005).  The Board is, 
however, required to provide reasons and bases for its 
determination.  Zp v. Brown, 8 Vet. App. 303 (1995).

In essence, with the grant of a total schedular disability 
rating for her service-connected psychiatric disability, 
there no longer exists any case or controversy as to the 
disability rating.  Entitlement to a 100 percent rating based 
on individual unemployability is viewed as an intertwined 
issue since both bases of entitlement would produce a 100 
percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, because it is a prerequisite to 
other benefits, particularly special monthly compensation, 
that are not available where the total rating is based upon 
individual unemployability.  38 U.S.C.A. § 1114 (West 2002).  

Having resolved the veteran's claim on a schedular basis and 
thereby having granted the maximum benefit, there is no 
longer a question or controversy regarding the level of 
disability at any time applicable to the period under review.  
No greater benefit could be provided. Nor are any exceptions 
to the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.














ORDER

A 100 percent rating is granted for PTSD, to include alcohol 
abuse, effective from June 15, 1989.

The appeal for entitlement to a total disability rating for 
compensation based on individual unemployability due to 
service-connected disabilities is dismissed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


